1065 U.S. Return of Partnership income er
: eee = 2019
—s rae on fe Cea ne meen geet cee A oe ieee aire ak beet irobierercaetnns. !
= CS oe

 

 

 

 

A Pee bee Se Sa ae

REAL ESTATE DIVE PRIMARY £26 ae ae
B ——— Tr | cee, eee oe ee ae Geen mas mere

Office Space| eau |_7o MAgHTOTOH ST = i orig /2o1 4
2 ae ial a [pe ane, Ep le [oy eee

Breck lyn Wr Lizoi __# 2,003, bt

$31,129 7:
@ Chat applet eee [*) Pall es) || Fine tas |) ee ee Ay || Addeese onaesge (|| Accersdend cet
HM Cees eco Steg ff) e) Cat m | dare LL) Ope centy rE

Sagesbaer of Decree 6 A ge for ec feet el i peer ey Pe Ged ae ee peas a

J Chace i Sohadaies © dee Me) ae emcee a

 

 

 

 

= Cree iF peasy ggg mS mete eel viet fd ceean_[) ee ce oe ee a ee
Cae ee cease eee bea | a Pt ore. iy Soy eee
| is Crees po ae Tt 4,446,560
6 Sune ed person { te | ety |
| farce fiubteact tne 1 tore ew: 18 J
oe a =25 203,107
S|) Socom: perc, dae hres St cere ret Ld
f: mire fooee fee) Poe oer peep eo ed a a eae ee
| Sat tare pel foe) CeO teen Tee noe or Tad: ce 4
| eet pee Gia) Bees Figen, Pet i, lima) 1) Gach oe ane fo ‘5 1,7 he
ie ae Pe | Le er Ee
__ | Tete income finea) Combees lean Deeg FO ps preemie oI a a2 ND, 740
w| oO a Swe erage fc | ' irs so7
en a Le
ii: Renae ad Cie at | a aa
B12 Bad cece ean
es 5 a, 727, OBS
i i Tammn ered lentes ia | . “a4, eo
BT ieimewal fas raimacborl 2 al 760,754
i Sa Deepa OF requared etech Fors avr jie) a a
| Lew Sepa: Papi om Figen EE anc immetee or petut aoe! | ea | 1,244 478
87 Camara ral eal gel eel gait degetacs | | ay
ee aa | =
YM CS gie bevel peng id.
Po Gina Geducices (ariach miei See Statement - | i | 1,499 377
iM ee a a i ee Fa [a] 7,709, 655.
HH Cheseany Gealene Ieatcores final) fasten) lew 11 tes in Tal -3, 470, 406

   
 
 
 
 
 
 
 

Pie! due uke Pe ee eid ce Epc eed Lee be lt

 

FD irene iat aries Pee icec-bemc ees ciempieied neg: heer Toei aah bere BT)
te
ie BA AAA meg Gere fee ee |
HooSee eee fee ded)
TT) Petal beleene de Add bed 0) Peta J
i epee ee Perec!
oo deeeee eed. 2 lew Db is eevee Fae lee 27, ete eed oe

ft

  
   

 

 

 

aceats is 7s

Pmoed “a = = 7

 

For Peptren Resecnen Act MEG, ee¥ separate alrecinne ro 1088 oe
ima

 
eT rege Pop

Fors 2S rt FE,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

et
1 Mat cme femal : we Nr Etehae F, tres ta tenant edit | 3, 470, 406
therm | wcomm | Meee | nee | ere | SE | wenn
@ Geren! partes | a
“Behedula L. Balence Theeee por Booval] a (bra of tam: pear
es - i 7]) S5-5ET

 

 

 

 

 

 

 

 

ao See Stat 4 Me PEELE TI

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Loan hoe paete Ss for gerne. rele Ke pate
ea ae bore peptone 8 eee oe See #,108 476 vt

 

 

 

 

 

 

 

0 Ge Per Gr ek Tag pe Se
a
a Tieng! ieee

7 ceca ced oe bale, nw ¢ ecg Ee,
a Mig. at epee boon ee Pay ear mee
a Cepreciaton f 1,212,232

Ace nen & and T
wreeme joan) (Arete of Mat inet

> Povey

 
i Te

 

 

 

 

 

 

 

 

 

 

com 1065 U.S. Return of Partnership —— cmt ne sancrs
= |
CS oF pa = 2018
See pete = Deo os rere len gre ga tad oo a ha
A a oar Sop en la eee: i
REAL ESTATE LIVE FRIMARY LLC ae
Do eve tal i ee Tre ee Eo Coe eres see
Office Space | rm |_70 WASHINGTON ST O7/27/2015
2 ae ele ee ee ee ee ee F —
Brooklyn HY 11261 3,778,830
salizo Sa Statement
O Check epoicebie fom (1) | | intial ete |G) || ra mia (0p || hae crepe gap | | Acres charge 0) DC Amercied eum
H Check eourig mere (1) Cash 6p || Accrual i) Coe (epee)

| hurter of Seciuies 2 Aameoh prep ie eect pre ey ee pee ee eg Dee Cri Te fae pe
f Cand AD ee ated

a ee]
ee
¢ Bates, Subiract ine 15 bom ine tn
Gost of goods eaid (atech Form 1 ity
(Geas prod Sutera line 2 een ire ts
Geirary roe foes) oe cher pare, eee ard em [eteo pled
haar aes pci howe) Cette: Gotcha F Pars: tach
Mie gue oma) from Porm 7, Pet ee 17 (uctunchs Fevers aT)

Gite moo fous) (attach visterrert), 5

ares ae) eg (Ser Far io pare) Gee erpioyrecd crete)
a atead payeraants to partes.
Pre od nie
2 Bad dees
3 Reet
Tis anc bores
8 idee (ose rebut)

Caprio if required, eflech Fare acs)
ib Lith SaSrnO Ape on ore Ma ened ites oe omen

Dpecn FS ht Coed Gel ares Ga Capea |

Eopyee tenet programs ba
Cw dediciora (stach stamnen) Seo Statement 3

da uncer the ince eee longer comtcecte [atch For ST)
(ramet di under fhe ing back memwd—ancome forecast method (attach Form BAS)
SEA AAR tepid ntepeypenst as ebecierst ,

i tos bakers dint Ad ns 2 Pema FP
Pepe (oe f
Aecurt owed a ine 27, erties amount need

 
1) See ee
LIVE PRIMARY LLC aa

Foes SE

i Oe — - ——
——e = SALT ME ede TL:
tb

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Han anes Sune Combing Stern, iret | einge 11 Pepe
S Aina by 3 fi recevecduas (a) Walesa oe! Pooh Emerg ety

— ah Cope mte 7 ee Sree Go ‘ ere ee
o Cereen! pein | =2, 000,775 rs
Leta: perry ee |
re fesprreny i ion ye re oF tae ame

ia} iba os +L

Bao ene 874,070 ST
ge Toe ale ed ao Peele eel
= a
2. eres aa eal
€ 003 Qe ober —<—<$<— <<

i ——.  #o0 Fuer 5
Fa Lore 1 Gere) A Deore ape ko para
bh Mcrae rel ee eee bora

= 7, ate ed

fa Aap rel ae CRE TD 7292 |

Lesa meetin! sopra 14. 4,014,499 6,495,294 1,280,299
Sia Despepnhae gar

Beek eocumuie Gecericr

S Tope eels ser Cs, aas,

 

 

 

 

 

 

 

 

 

 

 

20 hae ee of ay emotion)
ie iereptae ciate Caorinatie ory om al
6 lee eee! eo
oo a
ro = 020,070 3, 778, 530,

 

al Eat emt:
Lian are Conceal

th ACco Unis papain

fi Ja
a (MGrigiga, cle, (Sores pape or ieee Fae 2 par sais be

iT wom See Stat 6

Ve Leena om parr for peor Abed 1D Coe) $555,367 s —- a 036

Boot tee ee

2 oe ce

fin = 205 a5 ok aaa
sa Sal amie and 4 mer Ai AaL ie
BS i pascal A Inca [Lean] pat Booka With Income (Lona) per Rietarn

Note: The parrarahe wry be crane i tie Sota ML) Gee ret tors
nm i Sc.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ee ee a Peace: seeded) es) Eso Seg pee Pell eb ee
} oe ried fhe i on Schaal ie 1 Pech 11 erane)
a FE aed 9 al ceed * Taeeeergl reereet f
tout ee ptr
(eorce!

 

: acres pe ober har sew corer Facer Peal a Dae Wet Page 1,

i ee qa ck ew Pe re fee:
* Beng orieam A er a Deprecaion 1 5,897, 436
ne

 

5 897 426

16,872 eT ate

ome of
Oo Ase ee 6 ed 7

   
  
  

-4 Tio7k

 

 

 

 

 

  

 

   

 

  
 

5,841,481 5,541,481
41,481
=5. 310,493.

 

   

te TOS cee
